DETAILED ACTION
1.          Claims 21-40 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.        The information disclosure statements (IDS) submitted on 2/12/2020, 5/21/2020, 7/27/2020, 10/22/2020, and 3/26/2021 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Specification
5.         The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
6.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

7.         Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,609,681 B2 (hereinafter “Patent”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent with obvious wording variations. Take an example of comparing claim 1 of the Application and claim 1 of the Patent:
Application, Claim 21:
A method performed by a user device to implement a user device-initiated request for wireless resources, the method comprising:
determining a wireless connection environmental condition related to transmissions received from a base station over a wireless connection;



selecting, based on the determined wireless connection environmental condition, a mini-slot configuration for 
transmitting, to the base station, a request to communicate with the base station via the at least one mini-slot, the request identifying the selected mini-slot configuration.

A method performed by a user device to implement a user device-initiated request for resource configuration, the method comprising: 
determining, by the user device, a wireless connection environmental condition comprising at least one of a delay spread, a Doppler effect, or a phase noise related to downlink transmissions received from a base station over a wireless connection;  selecting, by the user device and based on the determined wireless connection environmental condition, a numerology configuration of resources of the wireless connection for communicating with the base station including at least one of a requested cyclic prefix or a subcarrier spacing;  

and 
transmitting, to the base station, a request to communicate with the base station, the request identifying the selected numerology configuration.


Claims 22-40 of the Application are transparently found in claims 2-20 of the Patent with obvious word variations.

Claim Rejections - 35 USC § 102
8.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 21, 22, 25, and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2018/0343153 A1 to Zhang et al. (hereinafter “Zhang”).
            Regarding Claim 21, Zhang discloses a method performed by a user device to implement a user device-initiated request for resource configuration (Zhang: [0035], [0118], and [0125] – corresponds to user-initiated request for resource configuration via a numerology, each numerology comprising at least a sub-carrier spacing a transmission time interval (TTI), cyclic prefix (CP), and a number of symbols per TTI.), the method comprising: 
     determining a wireless connection environmental condition related to transmissions received from a base station over a wireless connection (Zhang: [0125] – a user equipment (UE) may request another numerology configuration based on a determination of an event, such as a detected condition related to a change of service, channel quality or traffic. See also [0063-0065] – such environmental conditions include at least delay spread, Doppler effects, and phase noise impacts.);  
     selecting, based on the determined wireless connection environmental condition, a mini-slot configuration for communicating with the base station (Zhang: [0065-0066] with Table 8c – depending on the requirements of delay spread, Doppler effects, and phase noise effects, one or more numerologies can be requested/chosen/selected. See also [0032-0035] – mini-slot configurations are interpreted to correspond to a numerology request comprising at least a number of OFDM symbols that include an offset, or spacing. See also [0038-0051] describing the scalable numerologies comprising a TTI which includes a number of OFDM symbols, , the mini-slot configuration identifying a quantity of orthogonal frequency division multiplexing (OFDM) symbols for communicating via at least one mini-slot that is less than a quantity of OFDM symbols for one slot (Zhang: See also [0032-0035] – mini-slot configurations are interpreted to correspond to a numerology request comprising at least a number of OFDM symbols that include an offset, or spacing. See also [0038-0051] describing the scalable numerologies comprising a TTI which includes a number of OFDM symbols, either a minimum or a maximum number of symbols.);  
     transmitting, to the base station, a request to communicate with the base station via the at least one mini-slot (Zhang: [0125] – a user equipment (UE) may request another numerology configuration based on a determination of an event, such as a detected condition related to a change of service, channel quality or traffic.), the request identifying the selected mini-slot configuration (Zhang: [0125] – base station (BS) sends an indication for resource allocation based on the requested numerology. See also [0103-0104] – allocation of resources is implicit to the act of signaling downlink (DL) and uplink (UL) allotments according to a numerology configuration. See also [0038-0052] with Table 1, the table describing a numerology configuration comprising at least the TTI and the number of OFDM symbols. See also [0073-0079] describing the varying TTI (or re-arrangement of the OFDM symbols therein) may be selected according to environmental conditions.).
            Regarding Claim 22, Zhang discloses the method as recited in claim 21, wherein the selecting the mini-slot configuration comprises:

     selecting a requested schedule of OFDM symbols of the at least one mini-slot (Zhang: [0104] – transmission time units (TTU) are scheduled with TTI (and associated numerologies) to avoid UL-DL cross interference. See also Tables 27 and 28.).
            Regarding Claim 25, Zhang discloses the method as recited in claim 21, further comprising:
     receiving, from the base station, a resource grant allocating resources of the wireless connection for communicating with the base station via the at least one mini-slot, the resource grant allocating the resources of the wireless connection based on the selected mini-slot configuration (Zhang: [0125] – base station (BS) sends an indication for resource allocation based on the requested numerology. See also [0103-0104] – allocation of resources through grant is implicit to the act of signaling downlink (DL) and uplink (UL) allotments according to a numerology configuration. See also [0038-0052] with Table 1, the table describing a numerology configuration comprising at least the TTI and the number of OFDM symbols. See also [0073-0079] describing the varying TTI (or re-arrangement of the OFDM symbols therein) may be selected according to environmental conditions.).

            Claim 28, directed to an apparatus embodiment of claim 21, recites similar features as claim and is therefore rejected upon the same grounds as claim 21. Please see above rejection of claim 21. Zhang further discloses the user equipment apparatus including a processor, transceiver, and computer-readable medium in at least Figure 4 with [0022] and [0153].

s 29-32 and 34-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2019/0268920 A1 to Falahati et al. (hereinafter “Falahati”).
            Regarding Claim 29, Falahati discloses a method performed by a user device to implement a user device-initiated request for wireless resources (Falahati: [0004] – corresponds to a user-initiated scheduling request for uplink resources.), the method comprising:
     determining, by the user device, conditions related to communicating with a base station over a wireless connection (Falahati: [0025-0026] – corresponds to determining network conditions and communication capabilities for UE and BS communications. See also [0111] describing operational conditions that are determined for at least uplink communications.);
     generating, by the user device and based on the determined conditions, a requested schedule for uplink and downlink orthogonal frequency-division multiplexing (OFDM) symbols (Falahati: [0019-0021], [0055], and [0079] – user requests schedule of symbols (or range of symbols), based on OFDM signaling, for at least uplink resources. See also [0111] describing operational conditions that are determined for at least uplink communications.);
     transmitting, to the base station, the requested schedule (Falahati: [0004] – corresponds to network node receiving a user-initiated scheduling request.); and 
     receiving, from the base station, a resource grant based on the requested schedule (Falahati: [0043-0044] and [0105] – corresponds to granting a resource (i.e., PUCCH) according to the requested schedule.).
Regarding Claim 30, Falahati discloses the method as recited in claim 29, wherein the determining the conditions comprises:
     determining an amount of data to be transmitted to the base station (Falahati: [0052] – corresponds to the operation of the system identifies an amount of data to transmitted/received.).
            Regarding Claim 31, Falahati discloses the method as recited in claim 29, wherein the determining the conditions comprises:
     determining another schedule of another wireless connection of the user device (Falahati: [0011], [0098], [0103] – configuring corresponds to one or more of switching on or off a behavior via configuration, dynamic scheduling of configurations, or a selection of different configurations performed by a radio network node.).
            Regarding Claim 32, Falahati discloses the method as recited in claim 29, wherein the determining the conditions comprises:
     determining one or more of a time (Falahati: [0005] – interpreted to correspond to a requested time resource.) or a location of the user device (Falahati: [0052] – corresponds to information related to location of the user device.).
            Regarding Claim 34, Falahati discloses the method as recited in claim 29, wherein the generating the requested schedule comprises:
     generating the requested schedule based further on at least one of a requested quantity of uplink OFDM symbols or a requested quantity of downlink OFDM symbols (Falahati: [0091] and [0097-0097] – scheduling of resources includes uplink and downlink resources, each of the scheduling information comprises at least a mini-slot, or a requested number of symbols. See also [0048].).
Regarding Claim 35, Falahati discloses the method as recited in claim 29, wherein the generating the requested schedule comprises:
     generating the requested schedule based further on at least one of a requested time-location of uplink OFDM symbols or a requested time-location of downlink OFDM symbols (Falahati: [0091] and [0097-0097] – scheduling of resources includes uplink and downlink resources, each of the scheduling information comprises at least a timing structure indication, corresponding to at least a start and end symbol (slot) location. See also [0048].). 
            Regarding Claim 36, Falahati discloses the method as recited in claim 29, wherein the receiving the resource grant comprises:
      receiving an indication of confirmation or rejection of the schedule or portions of the schedule (Falahati: [0011], [0098], [0103] – configuring corresponds to one or more of switching on or off a behavior via configuration, dynamic scheduling of configurations, or a selection of different configurations performed by a radio network node. See also [0043] and [0106] for ACK/NACK signaling.).
            Regarding Claim 37, Falahati discloses the method as recited in claim 36, wherein the receiving the indication comprises:
     receiving a confirmation of a first portion of the schedule and a rejection of a second portion of the schedule (Falahati: [0048] and [0053-0054] – by selecting a numerology (slot, mini-slot, subcarrier spacing), one or more symbols may be selected. A “rejection” is confirmation of not selecting said numerology. See also [0043] and [0106] for ACK/NACK signaling.).
Regarding Claim 38, Falahati discloses the method as recited in claim 29, wherein the generating the requested schedule comprises:
     selecting the schedule from a plurality of available schedules (Falahati: [0048] and [0053-0054] – by selecting a numerology (slot, mini-slot, subcarrier spacing), one or more symbols may be selected.).
            Regarding Claim 39, Falahati discloses the method as recited in claim 29, wherein the generating the requested schedule comprises:
     generating the requested schedule for all resources of the wireless connection (Falahati: [0093] – corresponds to all carriers of a carrier aggregation, or [0048] and [0053-0054] – by selecting a numerology (slot, mini-slot, subcarrier spacing), one or more symbols may be selected.).
            Regarding Claim 40, Falahati discloses the method as recited in claim 29, wherein the generating the requested schedule comprises:
     generating the requested schedule for one or more of individual channels of the wireless connection (Falahati: [0018], [0068], [0086] – corresponds to a scheduled request linked to a group of channels.), or individual resource blocks of the wireless connection (Falahati: [0020] – corresponds to a plurality of time/frequency resources (of a scheduled request) comprising a plurality of resource blocks.). 

Claim Rejections - 35 USC § 103
12.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
13.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of United States Patent Application Publication 2018/0367255 A1 to Jeon et al. (hereinafter “Jeon”).
            Regarding Claim 23, Zhang discloses the method as recited in claim 21, but does not explicitly disclose wherein the selecting the mini-slot configuration comprises     selecting a timing offset of the at least one mini-slot relative to a boundary of a slot that includes at least one portion of the at least one mini-slot.
            However, selecting a timing offset of the at least one mini-slot relative to a boundary of a slot that includes at least one portion of the at least one mini-slot cannot be considered new or novel in the presence of Jeon. Jeon is also concerned with resource allocation through a numerology in New Radio (Jeon: [0141-0143]). Jeon further discloses selecting a timing offset of the at least one mini-slot relative to a boundary of a slot that includes at least one portion of the at least one mini-slot (Jeon: [0141-0143] and [0219] – corresponds to receiving an RRC message (from a base station) comprising a mini-slot number, or a timing offset. See also [0223].).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the selection process at the user equipment of Zhang in view of the selection process of Jeon to include as one of the selection parameters a timing offset of at least one mini-slot relative to a boundary of a slot that includes at least one portion of the at least one mini-slot for the reasons of identifying uplink resources for improved timing.
Regarding Claim 24, the combination of Zhang and Jeon discloses the method as recited in claim 23, wherein Jeon further discloses the selecting the timing offset comprises:
     selecting the timing offset such that a conflict with a communication via another wireless connection of the computing device is avoided (Jeon: [0223-0228] – corresponds to receiving a timing offset as one of the parameters for resource configuration, and in addition to other parameters, acts to avoid collisions in uplink transmissions.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the parameters for resource configuration of Zhang in view of the parameter set of Jeon to include, as one of the parameters, a timing offset for the reasons of identifying uplink resources for improved timing.

17.         Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of United States Patent Application Publication 2018/0206246 A1 to Zhang et al. (hereinafter “Zhang2”).
            Regarding Claim 26, Zhang discloses the method as recited in claim 25, wherein the resource grant indicates a grant (Zhang: [0125] – base station (BS) sends an indication for resource allocation based on the requested numerology. See also [0103-0104] – allocation of resources through grant is implicit to the act of signaling downlink (DL) and uplink (UL) allotments according to a numerology configuration. See also [0038-0052] with Table 1, the table describing a numerology configuration  rejection of the selected mini-slot configuration.
            However, Zhang2 discloses a rejection of the selected mini-slot configuration (Zhang: [0031] – a UE resource request (via numerology/mini-slot configuration) may be rejected at an access point.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the resource allotment of Zhang in view of the resource allocation of Zhang2 to reject a requested configuration for the reasons of avoiding conflicting traffic conditions.

18.         Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Zhang2, and further in view of Jeon.
            Regarding Claim 27, Zhang discloses the method as recited in claim 25, wherein Zhang2 further discloses receiving the resource grant comprises:
     receiving the resource grant via one or more of a radio resource control message (Zhang2: [0006]) or a downlink control information message (Zhang2: [0010]), but the combination does not expressly disclose MAC signaling.
           However, Jeon discloses grant-type resource signaling using MAC messages (Jeon: [0229-0231], [0261], and [0277-0278]).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination in view of the .

19.         Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Falahati in view of Zhang.
            Regarding Claim 33, Falahati discloses the method as recited in claim 29, wherein, but does not expressly disclose determining a wireless connection environmental condition related to transmissions received from the base station over the wireless connection.
            However, Zhang discloses determining a wireless connection environmental condition related to transmissions received from the base station over the wireless connection (Zhang: [0065-0066] with Table 8c – depending on the requirements of delay spread, Doppler effects, and phase noise effects, one or more numerologies can be requested/chosen/selected. See also [0032-0035] – mini-slot configurations are interpreted to correspond to a numerology request comprising at least a number of OFDM symbols that include an offset, or spacing. See also [0038-0051] describing the scalable numerologies comprising a TTI which includes a number of OFDM symbols, either a minimum or a maximum number of symbols.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the scheduling process of Falahati in view of Zhang to determine a wireless connection environmental condition related to transmissions received from the base station over the wireless connection for the 

Conclusion
20.          Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

21.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2018/0270798 A1 to Park et al. at [0047], [0049], [0064];
US PGPub 2018/0279360 A1 to Park et al. at [0048-0054], [0062], [0069], [0107];
US PGPub 2019/0281606 A1 to Liu et al. at [0015-0020], [0026-0030], [0088], 
US PGPub 2018/0049227 A1 to Moon et al. at [0184], [0208], [0269], [0342-0343];

US PGPub 2018/0279359 A1 to Liu et al. at [0012-0014], [0027], [0044], [0061], [0066], [0076], [0089], [0095], [0118], [0123];
US PGPub 2018/0219649 A1 to Ying et al. at [0092], [0184-0188].

22.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        July 30, 2021